Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Zimfa Incorporated
d/b/a Albany Avenue Shell,

Respondent.

Docket No. C-14-753
FDA Docket No. FDA-2014-H-0266

Decision No. CR3218
Date: May 5, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Zimfa Incorporated d/b/a Albany Avenue Shell (Respondent),
which alleges facts and legal authority sufficient to justify imposing a $5,000 civil
money penalty.

CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. The Complaint
alleges that Respondent’s staff unlawfully sold regulated tobacco products to
minors on three occasions, and during each transaction, Respondent’s staff failed
to verify that the cigarette purchasers were of sufficient age, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), codified at 21 U.S.C. §§ 301 — 399d,
and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $5,000.
On March 11, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent must
take one of the following three actions: pay the penalty, file an answer, or request
an extension of time within which to file an answer. CTP warned Respondent that
if it failed to take one of these actions within 30 days, an Administrative Law
Judge could issue an initial decision ordering Respondent to pay the full amount of
the proposed penalty. 21 C.F.R. § 17.11.

Pursuant to 21 C.F.R. § 17.11(a), 1am required to “assume the facts alleged in the
complaint to be true, and, if such facts establish liability under [the Act],” issue an
initial decision and impose a civil money penalty. Accordingly, I must determine
whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Albany Avenue Shell, an establishment that sells tobacco
products and is located at 949 Albany Avenue, Hartford, Connecticut
06112. Complaint § 3.

e On August 19, 2013, CTP initiated a civil money penalty action against
Respondent for three violations of 21 C.F.R. Part 1140 within a 24-month
period. Complaint § 10. Specifically, on February 27, 2012, an FDA-
commissioned inspector observed that Respondent “[sold] tobacco products
toa minor... [and] the minor’s identification was not verified before the
sale... on February 27, 2012, at approximately 11:08 AM EST.” August
19, 2013 Complaint § 10.

e During a subsequent two-part inspection conducted on January 29, 2013
and January 31, 2013, FDA-commissioned inspectors documented
violations of 21 C.F.R. Part 1140 when “a person younger than 18 years of
age was able to purchase a package of Maverick Box cigarettes on January
29, 2013, at approximately 1:01 PM EST; and . . . the minor’s identification
was not verified before the sale, as detailed above, on January 29, 2013, at
approximately 1:01 PM EST.” August 19, 2013 Complaint § 1.

e “Syed I. Bokharl identified himself as being authorized to settle claims on
behalf of Zimfa Incorporated d/b/a Albany Avenue Shell” and settled CRD
Docket Number C-13-1147. The CRD closed the case on October 18,
2013. Complaint § 11.

e During an additional two-part inspection, FDA-commissioned inspectors
documented a violation of 21 C.F.R. § 1140.14(a) and (b)(1) at
Respondent’s establishment. Specifically, the inspectors observed that “a
person younger than 18 years of age was able to purchase a package of
Marlboro 100’s cigarettes on October 28, 2013 . . . at approximately 10:49
AM; and... the minor’s identification was not verified before the sale, as
detailed above, on October 28, 2013, at approximately 10:49 AM.”
Complaint § 1.

I find that these facts, which I must assume are true, establish that Respondent is
liable under the Act. See 21 C.F.R. § 17.11(a). The Act prohibits misbranding of
a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold
or distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). See 21 U.S.C. § 387(a)(7)(B); 21 C.F.R.

§ 1140.1(b). The regulations prohibit the sale of cigarettes or smokeless tobacco
to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). Retailers are
required to verify, by means of photo identification containing the purchaser’s date
of birth, that no purchaser of cigarettes or smokeless tobacco is younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

Here, Respondent committed six violations of 21 C.F.R. Part 1140 within a 36-
month period. Respondent violated 21 C.F.R. § 1140.14(a) on February 27, 2012,
January 29, 2013, and October 28, 2013, when its staff sold regulated tobacco
products to minors. On those same dates, Respondent also violated 21 C.F.R.
1140.14(b)(1) when its staff failed to verify the purchasers’ ages by means of
photographic identification containing the purchasers’ date of birth. Therefore,
Respondent’s actions and omissions constitute violations of law that merit a civil
money penalty. The regulations allow for a civil money penalty in the amount of
$10,000 for six violations in a 36-month period. 21 C.F.R. § 17.2. However, CTP
has only requested $5,000. Accordingly, I find that a civil money penalty in the
amount of $5,000 is permissible and order it imposed. 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

